tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service tege eo examinations commerce street mc dallas tx date date person to contact identification_number contact telephone number telephone fax ein certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code our favorable determination_letter to you dated march 19xx is hereby revoked and you are no longer exempt under sec_501 a of the code effective january 20xx the revocation of your exempt status was made for the following reasons your organization’s activities consist of conducting bingo_games the sale of pull tabs and sctatch games and operating and maintaining your properties to support these gaming activities and the activities of the gn organization_exempt_from_taxation under sec_501 conducting gaming activities ate not activities that further charitable or educational_purposes within the meaning of sec_501 in addition maintaining and operating property for the benefit of a sec_501 fraternal benefit society are not activities that further exempt purposes under sec_501 your organization’s charitable programs while laudable are insubstantial and incidental in comparison to your gaming activities and your activities in support of the sec_501 organization you have therefore failed to demonstrate that you are operated exclusively for exempt purposes as required by sec_501 c of the code contributions to your organization are no longer deductible you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting yout previously filed forms to forms you should file these income_tax returns with the appropriate service_center for the tax_year s ending date s and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory judgement under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate ‘taxpayer advocate assistance is not a substitute for established irs procedures such as the formal appeals process taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at office_of_the_taxpayer_advocate telephone if you have any questions please contact the person whose name and telephone number ate shown in the heading of this letter sincerely enclosute publication margaret von lienen director eo examinations department of the treasury internal_revenue_service tax_exempt_and_government_entities_division commerce street ms 4900-dal dallas tx date date taxpayer_identification_number form_990 tax_year s ended 20xx 20xx 20xx person to contact 1d number contact numbers fax number manager's name number manager's contact number phone number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided usa signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we co t hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this exempt_organizations division and resolves most disputes informally letter the appeals_office is independent of the for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer ou may contact your local taxpayer_advocate at a substitute for internal_revenue_service office_of_the_taxpayer_advocate phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation barbara l harris acting director eo examinations enclosures report of examination form_6018 publication publication form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through issues whether the exempt_organization was compliant with requirements described in income_tax regulation sec_1_501_c_3_-1 the operational_test whether the commensurate test requirements defined in revrul_64_182 1964_1_cb_186 were met whether the exempt_organization satisfied the primary purpose test requirement described in sec_1_501_c_3_-1 of the income_tax regulations whether the exempt organization’s determination_letter issued on march 19xx granting c exemption may no longer be relied upon because of its failure to notify the internal_revenue_service of material changes to their sources of support their sec_601_201 of the income_tax regulations prescribed character purposes operation method as or of in whether organization satisfies the public support_test defined in sec_1_170a-9 the commission is responsible for overseeing all gaming activities state currently only non-profit organizations are authorized to conduct gaming providing the organization its managers and governing board meet the exemption requirements satisfy background requirements and have a valid gaming license the in satisfied the requirement for approval to conduct gaming in the state of gaming commission bingo division conducts periodic examinations of the exempt_organizations to determine whether bingo gaming activities satisfy gaming statutes only state law requires exempt_organizations conducting bingo activities to maintain separate bank accounts general ledgers and other records to record bingo activities only state bingo examinations in part determine that bingo payout administrative expense and charitable_contributions as a percentage of gross bingo revenues have been satisfied state gaming statutes facts gaming commission form 886-a rev the bingo division is not permitted to audit exempt organization’s non bingo gaming nor are they able to perform examinations of their charitable activities activities programs including financial statements and bank accounts this prohibition also department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through extends to monitoring the state required of gross bingo revenues deposited into the organization’s charity business banking account which should be used exclusively for the exempt organization’s charitable programs and charitable activities the bingo division is authorized to determine that the required percentages of gross bingo revenues for bingo payouts administrative expenses and charitable donations as a percentage of those revenues have been satisfied per state gaming statute but the division’s authority to perform audits of the disbursement of those same funds ends once transferred to their charitable business bank account the division is not authorized to determine whether exempt organization’s bingo gaming funds initially earmarked for charitable purposes are in fact disbursed for those purposes invoices must be paid within days the lotto division is responsible for overseeing all other forms of legitimate gaming operating within the state the lotto division strictly enforces and governs all aspects of lotto gaming an exempt_organization must purchase pull tabs and scratch cards only from state approved vendors the state receives copies of all invoices and determines exempt_organization commissions payout requirements and sales_tax additional selling bonuses may be earned exempt_organizations are required to take inventory of both the delivery and bill of lading when received if an error is found the state and vendor are notified the state monitors the correction as required the state maintains comprehensive annual reports by exempt_organization an understanding of the vendor’s annual report is required to determine annual sales payouts gaming tax commissions and additional selling bonuses the report monitors appropriate non-bingo gaming activities the exempt_organization earns about a commission per activity for example an exempt_organization earning an annual commission of dollar_figure for its scratch card gaming activity would require dollar_figure in sales volume initial interview at our initial interview president stated that maintain buildings and properties for the permitted by the national organization to own real_estate was originally created to hold title and to not were who in order to qualify for membership in the good standing with the a member must be all board members are members of in when asked him about their charitable activities stated that the rent free in permitted the to operate a food pantry a building recently constructed on their property which he considered a form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through charitable activity the their main program was the also donate to various charitable organizations but program is an acronym for he said the to individuals who do not have the financial resources to rent or buy needed equipment from for-profit organizations the individuals served are part of a charitable_class when asked how individuals became aware of their services he said the clients are referred to them by health equipment provider refers customers who are unable to afford their equipment and local hospitals a local for-profit equipment provide health tour of facilities at another meeting toured the facilities approximately acres with the exempt organization’s president on it stood a big_number square foot building a big_number square foot building and a square foot converted garage type building the on one side of property had a large parking area with thin grassy areas surrounding it the largest building where their gaming activities were located was a large patio and a large grassy backyard the gaming hall consisted of several rows of tables and a stage where barkers sat the main area offered seating for to individuals primarily for bingo customers and customers who wanted to have lunch while they played bingo the kitchen located within the gaming hall offered a full menu on the other side of the building was the where their meetings were held the a wet bar and meeting area consisted of square feet and included the and a large table in the front of the hall the hall also included twenty or thirty to sit on either side of the hall during meetings the rear of chairs for member locked conference room where our audit was the hall included a second building directly across their parking area was called the food conducted to distribute food to the needy pantry and used by the one day a week adjacent to the building a large grassy area was being converted to a vegetable garden constructed by the to cultivate additional low a cost food for distribution it also became operational in tax_year 20xx member of the current president as well the building that resembled a large garage had been converted for the program's inventory their equipment could be repaired as required and served as a point_of_contact for clients the building was constructed in tax_year 20xx that would be used by the is the during the tour of facilities noticed that all buildings had signs with the logo there were no signs identifying the c programs or activities except at the entrance to the property where a large lighted sign fifty or sixty feet tall identified in large bold letters form 886-a rev department of the treasury - internal_revenue_service page -3- botm sec_86a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through activities types of equipment used in he invited me to tour the inside of the facility with him usable inventory included several walking sticks canes and walkers program manager we reviewed in conversations with the newly appointed program purposes and the program how equipment is received and distributed to clients and how clients find out about their program the program was designed to serve the needs of the disabled a charitable_class the interior of the building has approximately square feet of space their inventory included older electric motorized wheelchairs which appeared to be disassembled and used for spare parts there were no hospital beds or other larger health equipment on site when pointed that out he said that most of the larger equipment was currently on loan the wheelchairs in inventory were used to service existing wheelchairs but when the need arose to provide working wheelchairs for immediate use they contact their sources if one was not available the client was referred to another exempt_organization having similar inventory when asked about their computer he said the computer for the program is considered a new software program was being not currently operating and that when we returned to the conference room asked that he provide me with a complete listing of their on hand and on loan equipment inventory he said he would look into it and get back to me afford asked him for more information activities analysis program was also discussed one board member said the program was the a significant program he went on to say the program benefited the community because it helped individuals by providing medical asked if the program equipment they would not otherwise be able to maintained an inventory of equipment on hand and on loan he said the former volunteer manager was developing a program to maintain such records but could not give me any additional information asked how customers learned about their he did program provide the name of a hospital and a for-profit he also stated that a free statewide program enabling individuals to search via the internet or call a representative for help with finding organizations that provide free or low cost medical assistance pointed out that donations disbursed to other charitable organizations were significantly less than monies transferred as charitable donations from the bingo gaming account to the charity bank account board_of directors and management did not understand the specific exemption requirements and or types of charitable activities required of public_charities exempted under sec_501 of the income_tax regulations he said they were referred by local hospitals and a local for-profit has it became clear that the form 886-acrev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through during charitable programs or activities commensurate with audit the only substantial activity conducted by the the the period was operating a gaming facility substantially for non-exempt purposes the existence of substantial organization’s financial strength did not exist in the books_and_records reviewed the organization operated primarily to develop land real_property and to maintain and hold title to said real_property on behalf of the inthe audit period were disbursed for additional land and real net_proceeds amounting to dollar_figure property for the beneficial interests of the and its membership which included the hold title to and maintain properties for the same interests also determined that the members of both the sponsored by the hospitals and a for-profit organization who referred individuals to the program which is supported by volunteers who were and of the is actually this was verified when contacted two for assistance with various medical equipment needs when asked if they also each organization responded no or that they free statewide worked with the were not familiar that organization also researched program enabling individuals to search via the internet or call representatives for help with finding organizations that provide free or low cost medical assistance health and human services or social services such as rental assistance energy assistance food and clothing child care resources emergency shelter etc the database shows the a as a referral on the database could not be found on the database in any search flyer also identifies mode whether the when presented this to management at the closing conference the response was that the organizations work together by name physical address city or by zip code a as the program’s sponsor program with the audit analysis and conclusions the primary activities of the exempt_organization in tax years 20xx through 20xx was operating a substantial gaming activity for non-exempt purposes the organization's available cash from all sources identified above in the financial strength analysis table before disbursing property and maintenance_expenses charitable donations and property_improvement costs equaled dollar_figure disbursed charitable donations to other c public_charities totaling dollar_figure property and maintenance_costs accounted for approximately dollar_figure further the exempt for improvements made to the main building organization also disbursed dollar_figure and parking area primarily to generate additional bingo revenues and other unrelated business revenues including revenues from a modernized full service kitchen the the form 886-a crev department of the treasury - internal_revenue_service page -5- foun 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through above table shows net available cash at year end amounted to dollar_figure of charitable donations disbursed a review of bank statements at year end 20xx reflected amounts in excess of amounts reflected in the financial strength analysis table accounts_payable at year end accounted for around of net available cash at year end my analysis of the organization’s financial strength and of the facts and circumstances relating their sources of income and charitable and non-charitable activities concluded the exempt_organization was operated primarily for non-exempt purposes in the audit period and support provided for its charitable programs and activities were not commensurate with its financial strength or resources as a result or prescribed in sec_1 c c and 1964_1_cb_182 respectively failed operational and commensurate test requirements in revrul_64_182 other issues were identified that compromise the organization’s continued c exemption include it’s non-compliance with paragraph of their determination_letter dated march 19xx which granted exemption under sec_501 as a public charity organized under r c sec_509 and sec_170 a vi in their paragraph of that letter included the determination_letter dated march 19xx following advisory lf you change your sources of support your purposes character or method of operation please let us know so we can consider the effect of the change on your exempt status and foundation status if you amend your organizational document or bylaws please send us a copy of the amended document or bylaws also let us know all changes in your name and address the organization has conducted substantial gaming activities for several years the exempt_organization has not notified the service of any changes to the activities or sources of income in the event the service is not notified of such changes sec_601_201 provides that you may no longer rely on your original determination_letter dated march 19xx for exemption as stated above the exempt_organization is organized as a public charity under sections in order to satisfy the a and b a vi of the internal_revenue_code public support the its support from a governmental_unit described in sec_170 or from direct and indirect support from the general_public as defined above in treasury regulation sections the exempt_organization failed the public support_test a sec_1_170a-9f - well legal precedents section and as such no longer qualifies as an organization exempted under sec_501 the percent facts_and_circumstances_test must receive at last of as defined the as in form 886-acrev department of the treasury - internal_revenue_service page -6- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year petriod ended 20xx 20xx through the primary purpose of the exempt_organization in tax years 20xx through 20xx was operating a substantial gaming activity for non-exempt purposes the organization's available cash from all sources identified above in the financial strength analysis table amounted to dollar_figure charitable_contribution revenues received primarily donated from one c public charity sharing their bingo facilities equaled dollar_figure while dollar_figure or of charitable donations disbursed charitable donations disbursed to other c public property and maintenance_costs accounted for charities amounted to the above table shows net available cash at year end approximately dollar_figure amounted to dollar_figure a review of bank statements at year end 20xx reflected amounts in excess of amounts reflected in the financial strength analysis table accounts_payable at year end accounted for around further the exempt_organization also disbursed dollar_figure of net available cash for improvements made to the main building and parking area primarily to generate additional bingo revenues and other unrelated business revenues including revenues from a modernized full service kitchen as a result of the analysis of the organization’s financial strength and of the facts and circumstances relating their sources of income and charitable and non-charitable activities the examining agent concluded the exempt_organization was operated substantially for non-exempt purposes in the audit period and did not provide support for its charitable activities commensurate with its financial strength as a result failed operational and commensurate test requirements prescribed in sec_1 c c and revrul_64_182 1964_1_cb_182 respectively closing conference during the closing conference which the board_of directors and exempt organization‘s president were present we reviewed my findings which included the substantial non-exempt gaming activities we reviewed charitable donations and the fact that donations disbursed were not commensurate with the exempt organization's financial strength we also discussed whether the board_of directors or management the board said they considered developing other charitable programs and activities the board also did look into other activities believed the local is supported by the fact that the management and the governing body was unaware that sec_501 exempt_organizations cannot hold title develop land real_property or maintain property on behalf of a fraternal_organization as an exempt activity it was further determined that the organization did not notify the internal_revenue_service when it changed its activities sources of support etc as required in paragraph of their march 19xx determination_letter as described the determination_letter section shown below but were not sure how to proceed programs would reject such this form 886-a rev department of the treasury - internal_revenue_service page -7- foun 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through we also discussed my findings and that would be recommending that c exemption be revoked we reviewed my conclusions and the closing lot of mistakes based on not fully understanding exempt_organization said he made a he said he wanted review the case with his sources before making any_tax law explained the next steps decisions and asked that give him additional time to do this in process which included completing closing documents reviewing workpapers preparing a preliminary findings report that would identify relevant issues and facts supporting my conclusions as discussed at the closing conference giving him an opportunity to state his position preparing a final report incorporating his responses which would be mailed to him once again for his review if a formal protest was filed that information would be noted in my final report if new information was presented in the protest would provide a rebuttal based on that information and the case would ultimately be closed to appeals a formal protest necessitates a complete understanding and compliance with requirements for filing a formal protest as outlined publication and the examining process we briefly talked about filing stated that based on current workload and other inventory requirements it may take several months before he receives my preliminary findings report and that would work with him to give him the additional time he required for complete his research would call him every to days to give him an update of the closing process thereafter responded to questions in concluding the closing conference thanked him and the board_of directors for their honest and candid responses and access to their staff throughout the process and the board_of directors fully cooperated throughout the examination process which lasted approximately days articles of incorporation on september the 19xx the corporation was formed under the nonprofit laws specifically for religious charitable and or benevolent purposes the transaction of any or all lawful business and to act as a non-profit corporation as defined under code and sec_501 of the internal_revenue_code of as amended was incorporated in the state of the bylaws the bylaws were ratified by the original incorporators on september 19xx document included several articles that negatively impact exemption and it sec_501 of the internal_revenue_code for example ability to function as an organization exempted under section the form 886-a rev department of the treasury - internal_revenue_service page -8- porm 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through in article name the name of this organization shall be the hereinafter referred to as the council it is an adjunct of in article il purposes the organization shall be organized and operated exclusively for purposes within the meaning of sec_501 of the internal_revenue_code of as amended or any superseding section or relevant sec_501 or sec_501 in order to sec_1 purposes the purposes of this corporation are a to promote and extend fraternal charitable and civic and social pursuits b to render mutual aid and assistance to its sick disabled and needy members and their families c to uphold and perpetuate the highest standard among its members in the community d to create and perpetuate true friendship among its members e to dedicate a portion of its members time and energy to unselfish service to others to instill humanitarian virtues in the daily lives of its members f g to cooperate and participate in all the fraternal religious charitable patriotic and the civic enterprises of the council and the its purposes and to sec_2 powers the corporation shall have the power to sue and be sued to hold receive lease and purchase such real_estate and personal_property as may be requisite and expedient for sell lease encumber and dispose_of such it shall have all other powers granted to non-stock non-profit corporations by property the general laws of this state provided however the corporation shall not carry on any activities or shall it have any powers prohibited to an organization exempt from federal_income_tax under sec_501 sec_501 and sec_501 of the internal_revenue_code or corresponding section of any future united_states internal revenue law of the foregoing the corporation shall not have or issue shares of stock or pay dividends no part of its earnings or assets shall inure to the benefit of or be distributable to it members directors officers or other private persons except that it shall be authorized to pay rendered reasonable_compensation for and distributions in furtherance of its authorized purposes but without limitation payments particular services make and to in form 886-a rev department of the treasury - internal_revenue_service page -9- forn 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through in article iv members the members of this corporation shall be solely the members in good standing of the council termination for any reason of membership in good standing in said council shall automatically and immediately terminate membership in this corporation and no terminated members shall have any further right title or interest in this corporation or in the privileges of membership therein in article vi board_of directors sec_1 number the board_of directors shall consist of four persons who shall be members in good standing of the corporation the and three trustees shall be board members if a member of the board shall lose his membership in the council or corporation for any reason whatsoever his membership on the board_of directors shall automatically and immediately terminate section supervision of directors the board shall _be under _the general supervision and control of the officers of the council and the council officers may remove any and all directors if their actions are found to be detrimental to the purposes of either the corporation or the council article vil officers a vice president - in the absence of the president he shall preside at all meetings of the corporation and at all meetings of the board_of directors he shall make a monthly report of the doings of the board_of directors to the council at he shall perform any other duties which may each council monthly business meeting be assigned to him by the president of the board_of directors upon dissolution of existence of this corporation in any manner all of the funds assets full after and property of any kind owned by the corporation shall_be turned over in payment of all its liabilities to the a catholic organization recognized by the internal_revenue_service under sec_501 of the internal_revenue_code as stated in article xi termination of existence council or to application_for recognition of exemption under sec_501 the organization filed form_1023 application_for recognition of exemption on november 19xx in part i question stated their fiscal_year ended in august in part il question the organization described its planned activities as follows form 886-a cev department of the treasury - internal_revenue_service mg page -10- ee ee roi 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through revenues will be generated in the form of rental income from a non-profit organization and from weekend events such as banquets weddings and receptions would provide dollar_figure annually in rental income for the from weekend building and additional income amounting to dollar_figure events annually in the exempt_organization expected to pay dollar_figure remaining revenues would be donated to mortgage payments schools and churches and to help the poor and under privileged living in their community in question the organization indicated its anticipated sources of support would be in question a the initial incorporators from rental income for_the_use_of their building and directors listed were and the directors would serve without compensation and were residents of in question d the organization stated that it was neither in control nor controlled by another organization it controlled by any other part il question asks if organization controls or is organization the _is the organization the outgrowth of or successor to another organization or does it have a special relationship with another organization by reason of interlocking directorates the also responded no responded no in question the exempt_organization stated other assets included the construction of a building in part ill question h the organization indicated that it considered itself a sec_509 and sec_170 organization one that receives a substantial part of its support in the form of contributions from publically supported organizations from_a governmental_unit or from the general_public _in question the organization indicated that it did not receive any unusual grants in the tax_year identified in part iv-a in part iv of the application financial data reflects the exempt organization’s current and proposed activities for fiscal tax periods ending august 19xx august 19xx and august 19xx projected revenues from gross_investment_income amounted each for fiscal years ending august 19xx and august 19xx the to dollar_figure form 886-a ev department of the treasury - internal_revenue_service page -11- ronn sec_86a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through exempt_organization also projected annual disbursements for each year relating to contributions gifts grants and similar amounts paid would be dollar_figure to be in the 19xx determined while interest_expense disbursements would be dollar_figure in the 19xx fiscal tax_year while depreciation remained fiscal tax_year and dollar_figure net excess of revenue over unchanged and totaled dollar_figure expenses showed a loss of dollar_figure in fiscal tax_year 19xx this variance was attributable to a reduction in interest_expense no other schedules or attachments were included with the form_1023 application to substantiate the sources of projected revenues and expenses see table below in fiscal tax_year 19xx and a loss of dollar_figure in each fiscal tax_year the following amounts are projected revenues and expenses for tax years 19xx through 19xx statement of revenue and expenses income fty 19xx fty 19xx fty 19xx line gross_investment_income total line sec_1 through dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _ total revenue line through line expense fty 19xx fty 19xx fty 19xx line contrib gifts grants paid interest_expense __ depreciation expense excess of revenue over expense sec_23 total expenses line through dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure under part iv assets the organization reported proposed assets and liabilities for its fiscal tax_year ending august 19xx projected assets included a building valued at dollar_figure reported liability was a mortgage payable amounting to dollar_figure total assets equaled dollar_figure and land valued at dollar_figure their only the application was signed on november 19xx by grand president and form 886-a crev department of the treasury - internal_revenue_service page -12- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx through 20xx determination_letter the service issued a favorable determination_letter to the march 19xx the determination_letter stated based on the information supplied and assuming your operations will be as stated in your application_for recognition of exemption we have determined you are exempt from united_states income_tax under sec_501 of the code as an organization described in sec_501 because you are a newly created organization we are not now making a final_determination of your foundation status under sec_509 of the code however we have determined that you can reasonably expect to be a publicly_supported_organization described in sec_509 and sec_170 paragraph of the determination_letter included the following advisory if you change your sources of support your purposes character or method of operation please let us know _so we can consider the effect of the change on your exempt status and foundation status if you amend your organizational document or bylaws please send us a copy of the amended document or bylaws also let us know all changes in your name and address minutes of board_of directors meetings tax_year 20xx the minutes reviewed for tax_year 20xx clearly show the activities were substantial there were no indications in the minutes that the gaming conducted any charitable programs in the tax_year the organization’s board_of directors did approve charitable donations of dollar_figure during the year charitable_contributions amounted to approximately bingo revenues and of gross gaming revenues of gross for example at the february 20xx board_of directors meeting the minutes discussed rental agreements liability insurance room capacity for dinner dance the need for income expenses to be reviewed continually for minor discrepancies renting new hand held bingo machines january financials were reviewed it was form 886-a rev department of the treasury - internal_revenue_service page -13- povn 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through noted that bingo prizes were too high and need to keep them around the mark state audit for at a cost of dollar_figure materials enclose patio only for metal and sheet rock only for fencing materials or dollar_figure will cost approximately dollar_figure at the april 20xx board_of directors meeting the minutes discussed a proposal to increase the board_of directors from six to seven and that the terms would be three years staggered the grand facto de_ member of the board charitable donations deferred to the next meeting would be a at the may 20xx board_of directors meeting the minutes stated that board discussed plans to expand the building by square feet a cost of approximately dollar_figure to expand the parking area to accommodate growth for additional buildings and bingo attendance growth purchasing an additional bingo license which would include a bingo entity for additional sessions electronic hand held bingo machines problem with older machines not working correctly salesman has proposed old dollar_figure to be two bids to reseal parking lot are being the bingo machines can be sold for dollar_figure discussed at next board meeting reviewed one bid for dollar_figure board_of directors approved charitable donations amounting to dollar_figure is proposing changes per machine and split tabled to next meeting and one for dollar_figure located in at program is discussed call of revenues bingo expenses were at at the july 20xx board_of directors meeting the minutes stated that projected income generated from gaming activities was expected to exceed all prior year revenue levels and would be the best year ever prizes payouts from of revenues and they continued to strive to keep bingo accounted for about the payout percentage under the context in which the into question whether the program is a in need of someone to handle purchases of wine and beer job descriptions are needed for all employees pull tab shortages are reviewed need new security cameras existing equipment needs to be cleaned and checked motion was made to hire security someone to review two current motion also was passed to hire a phone additional cameras motion passed service contractor to review the make corrections as necessary we need a formal policy to prevent nepotism we currently have relatives working together which could lead to problems in the future the board agreed to stop this effective immediately policy needed regarding employee nepotism charitable activity the eo is purchase’ current system system phone and and form 886-a ev department of the treasury - internal_revenue_service page -14- poa 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx through 20xx at the december 20xx board_of directors meeting the minutes stated that since the new bingo manager was hired reports have been accurate and on time the president discussed employee quarterly performance bonuses based on increased gaming revenue volumes and decreased gaming payouts for prizes and related expenses the minutes also indicated the state would audit their bingo activitie sec_3 times annually the minutes discussed the building expansion and improvement projects namely entrance to bingo hall addition to rest rooms small kitchen office and storage increasing bar area and meeting room and new coat rack for bingo hall with heavy duty hangers the board_of directors also approved a dollar_figure donation to the to pay fora former bingo manager was let go and has a potential unemployment claim due to an apparent forced termination vs resignation state’s decision is pending table at the auction tax_year 20xx did not the minutes for tax_year 20xx continued to demonstrate the engage or conduct substantial charitable activities or programs in the tax_year and that the only substantial activity conducted by the was operating a the organization’s board_of directors did gaming establishment commercially approve charitable donations of dollar_figure during the year charitable_contributions amounted to approximately of gross gaming revenues this figure included dollar_figure is pleaded funds to be paid in tax_year 20xx of gross bingo revenues and for example at the january 20xx board_of directors meeting the minutes stated that daily sales and cash reports for bingo lottery and pull tabs were accurate and on attributed this to the recently hired bingo and lottery managers time they also they began discussing remodeling the entrance for the bingo hall discussed the need for a voluntary bartender who would do liquor inventory a member of the board will follow up on finding a volunteer for that role in order to complete prior year financial statements the accountants requested detailed building the information is being reviewed and will be given costs for the to the accountants the bingo debit card machine is at capacity of dollar_figure per board approval and we'll review that program’s progress in another six month it was noted that one day during the week there were bingo customers president will ok debit card system with form 886-a rev department of the treasury - internal_revenue_service page -15- foun 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx through 20xx is for responsible at the august 20xx board_of directors meeting the minutes stated july was a good month for pull tabs scratch tickets and lottery tickets strong sales are being realized thanks to the lottery manager for working these non-bingo programs and keeping accurate records bingo blowout the most recent blowout was not sold out but still was a great success we are planning to have blowouts per year employee quarterly bonuses after reviewing the profit and loss the board directed the president to schedule bonuses for all employees who were employed during the entire quarter amounts will be determined by it was recommended that a bonus be given to the lottery manager their position who also recommended that they update bingo house rules which haven't been updated in years they are being reviewed by the bingo manager responsibility for the program has been assigned to a new manager and assistant who will help take inventory discarding unusable equipment _and_ donating excess equipment it is recommended to have six month renewable contracts and a better follow up system to remind borrowers to return equipment after it is no longer needed donations if we list our donations we can budget our payouts throughout the year everyone should be thinking of those organizations that we should consider for future donations maintenance report do the boy and girl scouts still want to have their sheds on site contact them and see what they need to update existing sheds or build a new one a member scratch tickets lottery tabs and pull the will at the november 20xx board_of directors meeting a board member was assigned to present a report on future needs of and bingo operations scheduled a meeting november on replacement of old hand held bingo machines and system transferred dollar_figure from lottery account to - expenses equaled dollar_figure charity business checking month lottery net profit equaled present dollar_figure percent of bingo cash_flow chart for charitable revenues to be deposited into the charity business checking account each month per state regulations to be used for charitable purposes transferred dollar_figure net profit for tax_year 20xx to be deposited in april 20xx motion passed to donate dollar_figure - per month from this account to - total income equaled dollar_figure shows charity business account for operation of building transfers will be made for all liquor operation at hall including bartender controls if additional funds are needed be responsible meetings and provide treasurer will work with accountants to set up complete financial will form 886-a rev department of the treasury - internal_revenue_service page -16- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx through 20xx and rentals at the december 20xx board_of directors meeting the addition to building was discussed were approved for permit in days review plans and building process at next meeting treasurer to appointment a bartender for the will also work with accountant to set up financial_accounting for both areas bartenders are responsible to keep all accounting_records and transmit to accountants a demo of electronic hand held bingo machines was conducted machines were sent for testing to meet state regulations and approval bingo manager was very impressed will be the first in the state of program health problems have forced some changes in the program a will be spending at least part of one day with program need more volunteers from insurance and need a running inventory in case we have an insurance claim the following tax_year 20xx pledges of dollar_figure and with new electronic machines for this worthy project were set_aside for respectively provide and dollar_figure tax_year 20xx the minutes continue to demonstrate that the have not conducted substantial charitable activities or programs in the 20xx tax_year the board_of directors meetings’ minutes were reflective of an organization operating substantial gaming activities commercially consuming gaming profits primarily to maintain develop and to improve properties owned and operated by the the organization also continues in its attempts to develop a software program that tracks paid charitable donations amounting to program’s assets the dollar_figure in pledges carried over from tax_year 20xx charitable_contributions disbursed in tax_year 20xx equaled in tax_year 20xx this amount included dollar_figure for the benefit of their members of gross bingo revenues and of gross gaming revenues for example at their april 20xx board_of directors meeting the minutes discussed the application_for its bingo license which is being prepared the purchase of a new computer for bingo activities which replaces their old computer because they can’t afford to have it fail the the monitor for motion to purchase the new computer system for dollar_figure the bingo hall stage area stopped working discussing whether a or monitor should be purchased a motion was made and passed to purchase the monitor fordollar_figure - a motion was also passed to purchase an employees’ tv fordollar_figure for the rsvp senior center's annual appreciation dinner was also approved the old computer will be used as a backup to be set up in the a donation of dollar_figure passed room form 886-a cev department of the treasury - internal_revenue_service page -17- for 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through asecond bid amounting to dollar_figure at the may 20xx board_of directors meeting the minutes included discussing the purchase of a new internet compatible printer in the future for dollar_figure the motion passed bingo employees were issued bonuses instead of raises in the ‘ quarter property expansion bids were reviewed one bid included only the basic building shell at a cost of dollar_figure included all the details coordinate detailed property has been reduced from dollar_figure making an offer of dollar_figure was donated food pantry will expand at current location a motion passed to donate dollar_figure assist with move and buy food to there will special session june 20xx a bar-b-q and all employees and board members are invited introduced to the players donations to a building committee meeting with the contractors to be scheduled adjoining they should consider auction needs help moving to new_building downtown bingo players be the board_of directors will be aconference table for specifications with pricing to dollar_figure and will to will continue a request for an external defibrillator was requested by amotion passed to donate dollar_figure to the aed fund monies already collected may be used for whatever the chooses maintenance_costs training etc at the june 20xx board_of directors meeting the minutes included a review a contractor was selected the of new_building additions to board asked ways to keep the cost closer to dollar_figure bid suggestions included postponing some of the construction to a later date the contractor suggested that dollar_figure - could be pared off the board asked to have the bid broken into three categories namely vs the dollar_figure entryway patio addition to back of the hall president when he had the figures contractor said he would call the ready within the week contractor will also bring a draft of the contract financial concerns were mentioned including keeping enough money on-hand for the operation of the bingo hall we have enough money to complete the project but it might be close the conclusion was the should set up a line of credit for the construction costs the general feeling was that if they did use the bank the money would probably be repaid within a year with gaming revenues plans were approved by the city the contractor recommended they go ahead and get the building permit estimated credit line form 886-arev department of the treasury - internal_revenue_service page -18- rodin 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx through 20xx the contractor felt it would be better if the cost was dollar_figure obtained the permit since they can extend the work without interference by the city and he can complete the work required of him and still keep the permit open for additional work a resolution was made seconded and passed that the proceed with the project at once rather than trying to take a piece-meal approach and make arrangements immediately for a line of credit for the project financials were reviewed and it was noted that may 20xx was once again one of motion was made seconded and passed to their better months for net profit to the lottery machine give bonuses of dollar_figure manager for their part in running the lottery machines so well program computer_software is being discussed with a contractor it is felt that he has the ability to produce the programs necessary for the program need _to write a contract to be sure all parties agree on what is to be done when and how much a motion was made seconded and passed to donate dollar_figure __to the bingo manager and dollar_figure the to to assist them in their move and buy food previous donations to and will continue bi-weekly the contractor said he will bill the at the june 20xx board_of directors meeting the minutes showed that the final contract was reviewed the new entry way included a small office and storage the new add-on included two bathrooms a kitchen area office and storage and the new covered patio at the back of the bingo hall total cost dollar_figure for completed work any change orders to be paid at completion the full board agreed this will work the payments will be approved by the when the question arose as to how the project was going to be paid the president said they probably have enough money to cover it now but he would be more comfortable if they set up some sort of financing so we have enough fo pay for the monthly building operating_expenses as well the president said he has been in contact with problem would they he suggested that we might want to consider setting loaning dollar_figure to dollar_figure up a line of credit loc for dollar_figure the president said no matter what they do we should have enough for the new addition to be paid for within a year a vote was taken and passed unanimously that the the contract a member of the board_of directors was selected as project dollar_figure manager the contract with the contractor for the building expansion and new addition commit _to president manager project signed have and no_ at the july 20xx board_of directors meeting the minutes reviewed the bingo financial report the report showed the and were within the state required percentages for donations and prizes doing were well amounting to dollar_figure will be paid this week contract for new form 886-a crev department of the treasury - internal_revenue_service page -19- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through president requested the a meeting was held with the golf tournament sponsorship amounting to dollar_figure additions was signed with the anticipated completion date of september 20xx board members contractor and property manager to review items not included in the contract namely interior painting no finishes on concrete floors bathroom toilets faucets and toilet paper holders property manager will procure these items and are not sure about vanities all change orders are to be approved by the board_of directors phone approval is acceptable and signed by the project manager backup battery system for bingo activities failed and needed to be repaired we a third backup system was have two systems on line and both are needed brought in to use while the other was being repaired we will be keeping the third backup system because they cannot afford to have the gaming computers down pay their pledge for the year in full rather than monthly they are trying to pay off their mortgage they have also requested they increase the amount of their total pledge to dollar_figure rather than dollar_figure previously committed because we just started construction and are not sure of our financial status we voted to pay the balance of the original pledge dollar_figure___ in full and to consider the increase at a future meeting __ __ was approved by phone vote and reviewed by the board at this meeting financial stats were reviewed and it was noted may 20xx was once again one of our better months for net profit the computer_software is being developed by a contractor who the board_of directors opinion has the ability to produce the necessary in software for the program they will need to write a contract so that all parties agree on what is to be done when and how much it will cost motion was made seconded last month to give bonuses to the bingo manager dollar_figure and ___for their part in running the lottery machines so lottery machine manager a dollar_figure on june 9th with a scratch card a check well passed a customer won dollar_figure from the state will be presented to the customer in about a week the bingo operation received a dollar_figure credit new_construction celebration will be held at the bingo hall saturday october 20xx it will be held on the new patio with a potluck meal the invite _ bingo employees etc time from 4pm to everyone 8pm bar will be available a suggestion was made to install or attic fans which might also help the problems with air conditioning and smoke eaters the air conditioning in the bingo hall is not adequate for the space recommended we get larger units we have requested a quote for larger unit installation the old unit can be moved to the bingo office and entry way and would be adequate for space the food pantry building is on the market to sell we could consider constructing a small building x40 on our property which would have minimal finishes window door garage door cement floor heating the ‘kitchen is too hot will provide _and_the drinks meat soft _ form 886-a rev department of the treasury - internal_revenue_service page -20- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through cooling unisex bathroom sink and hot water we could lease the building back parking lot we need to obtain a bid for additional to parking preparation and blacktop need separate bids property purchase next door was discussed the property on the east end may become available soon we need to keep an eye on that as well a motion was made and seconded to donate dollar_figure food pantry it passed to at the september 20xx board_of directors meeting the minutes indicated that at the meeting a quorum did not exist and the meeting was not convened the president and four board members however informally discussed and reviewed remaining work required by the contractor including remaining electrical work including bathroom fixtures installation of air conditioner in the lottery office and outside stucco finish work to be completed by member including finishing painting doors and castings lay floor tile seal entry way and rental lottery not included contracts need to be review to make more flexible member working on this christmas rentals are almost filled only mondays are available new flag pole needs to be installed can we get flag pole company to install it member will follow up with flag pole company new portable bar has not yet been built personnel director is needed recent problems bought about the need for one a member new addition activities need to be prioritized including has volunteered and is approved by board install bathroom fixtures contract floor tile in is office -wall cabinets storage room -shelving move refrigerator bar area - move bar and plum for ice maker kitchen -cabinets dishwasher gas range hood or micro hood sinks and faucet and microwave lottery and bingo offices -manager’s chair lottery cabinet for storage of tickets paint bingo offices -will be a non-smoking office after painting lawn -sprinklers are working need fertilizer and weed killer also need to kill weed in blacktop parking area program is looking for a new computer_software for managing asset inventory is being asked to bid for this work the girl scouts building is getting a new roof and we will use our original siding for their building in closing the president stated the own and operate the building and grounds is chartered to these activities receive first priority form 886-a rev department of the treasury - internal_revenue_service page -21- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through for our funds state of the bingo operation is regulated by the governing rules of the all profits are donated to the for their operation at the october 20xx board_of directors meeting a review of the financials showed tax_year 20xx was one of the biggest financial successes approved a loan for dollar_figure the contractor completed all contracted work pending receipt of their occupancy the loan agreement can be signed by the president and the vice permit president unfinished work includes sealing concrete floors in entry way and in the lottery office and utility room in the new addition tiling hall bar and office wall storage and moving bar and equipment to new location by volunteers finish kitchen when funds become available bingo machines now have a backup system installed we will operate with new system for a few weeks and then place in storage and use the original system the replacement system _is available in case _of breakdown we are attempting to have backup on all bingo equipment to avoid loss of revenue the property manager will also serve as personnel manager with no additional wages a new panel is required with some additional wiring the new panel will have a part that was not available in the old panel that allows connecting additional required monitors additional work was done to correct some wiring problems property manager is working on finding a different alarm company that will give better service at a lower cost are requesting bids for replacement of monitor systems for security additional fire alarm requirements not fulfilled by the architect this is being addressed be correcting slope completed amember from patio before seeding high priority - black top for new parking is investigating possibility of raising funds to provide food pantry the president possible projects when funds become available fire alarm has been giving false alarms the occupancy permit is being held property for the this for up to building on of the _is also president of the lottery office was moved to the new_building addition bingo manager needs computer adding machine desk and chair alert received from state police reminding us not to use slot machines by-laws- all board members need a copy of the by-laws donations fair-commitment for beer and glasses-dollar_figure_ -thanksgiving and christmas donation totaldollar_figure voted to commit a table - this is an ongoing commitment - i this is an ongoing commitment at the november 20xx board_of directors meeting the minutes stated a motion was made and passed to prepare quarterly and christmas bonuses for form 886-arev department of the treasury - internal_revenue_service page -22- - 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx through 20xx the boxes to approved for a dollar_figure donations were also approved for bingo employees for christmas big sisters were each donation for tax_year 20xx the contractor was paid in full big brothers and committed dollar_figure cop program dollar_figure dollar_figure - shop with a cop dollar_figure i shop with a dollar_figurec december was approved foradollar_figure donation in november and in was approximately dollar_figure at the december 20xx board_of director's meeting the minutes stated that actual cost of the bingo and this does not include costs for the insulation of the building and kitchen cabinets which will add another dollar_figure bingo account to the to approximately dollar_figure transfer in january required by bingo rules our property personnel manager has requested a_dollar_figure raise kitchen food prices will be raised effective january 20xx charitable business bank account amounting after bonuses which left a positive balance to be _ charitable donations respectively cash transfers from these funds are in addition to the and dollar_figure attorney sent an e-mail regarding potential law suits we need to review current policies and procedures and see if we are jeopardizing our position until we have a new policy in place all hall events are on hold except for is averaging dollar_figure and church events program electric bill an effort to reduce costs over the past two years per month need to research heating system in the building possible solutions include a timer to turn the heat on and off automatically or replace with space heaters all building expenses need to be reported as charitable donation need to take an inventory on all equipment for computer data base for insurance and tax purposes a contractor is installing a computer_program to assist with loan of equipment and follow-up new contract and terms are also being prepared repairs to equipment are costing more than they should because inexperienced people have attempted to complete repairs we discovered this in problem and will authorize repairs by trained technicians only a status report operations over the past years show we have progressed of the _a_ from having to borrow money from to pay for expenses to a successful and profitable operation this was an issue with the the past three years have seen increases in sales and profits for state audit bingo lottery and kitchen charitable funds have increased from we have completed _a major expansion and improvements on our buildings from insulation and_smoke eaters to security and sprinklers and a new lottery office without incurring debt loan in case of shortage of operating capital how we handle the payout of the loan depends on future provided a dollar_figure c to form 886-a ev department of the treasury - internal_revenue_service page -23- boe 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year petriod ended 20xkx 20xx through financial conditions needs and improvements still required it appears we have adequate funds available without using funds from the loan but it might be a little tight for six months annual 20xx meeting is coming in april we need to start preparing notices to members of date time and location election of new board members and report financial and future plans to members president’s introduction tax_year 20xx annual meeting welcome to all new and old members of the 20xx and paragraph stated about 19xx the to own property and a building for the operation of bingo and a hall for the were incorporated as a nonprofit corporation supreme does not allow to own property supreme has set up rules for forming nonprofit_corporations for ownership of property these are called home corporations by supreme membership of corporation is comprised of all paid up members of council 20xx each paid up member is entitled to cast one vote at annual meeting for new board members two years ago membership voted to have seven board members with staggered terms to preserve continuity on the board councils paragraph stated our local to own and operate the building and grounds the building was built and over the next few bingo year sec_3 additional sessions bring total sessions to sessions council formed the obtained operate license to a paragraph stated the financials for tax_year 20xx are posted by the door at the rear of the hall the year 20xx was a successful year for all our different operations bingo charity lottery and pull tab concessions liquor rentals maintenance building and grounds are overseen by the president of and the operation sales were just shy of 20xx the year before the economy started free fall and charitable funds available has increased bingo sessions had to be dropped approximately to this is the result of keeping bingo expenses down and prizes under control without losing customers weekly this year or dollar_figure board bingo the form 886-a rev department of the treasury - internal_revenue_service page -24- pou 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through customer count is almost double per our customer count in 20xx per person lottery and pull tabs income has increased a new sales is down a little accounting system and new employee to operate system were installed in january 20xx the new system keeps track of sales inventory payouts and traces every aspect of the lottery operation the lottery has had a large increase in sales and net_income with the new system the operation of bingo requires concessions be provided and sales have exceeded expenses for the past years a new accounting system should be in place shortly after the tax session is finished paragraph stated the change in our operation over the past years is due to the difference in attitude of the employees resulting in player satisfaction make an effort to thank the employees for the good work and attitude they display they are the ones that keep the customers coming back to our hall paragraph stated the board faced issues with old property_improvement plans our need for parking has increased and might require additional parking lot space the board has had plans drawn and received approval from the city for an addition to back of hall and an addition to entry of main hall the addition to entry is to provide hall will include moving bar to new area office space the addition to the freeing and men’s and women’s restrooms storage space and office or holding room for initiations and future expansion and a small kitchen for serving parties bids are being taken at this time weather permitting we will start on the entry in the next few weeks and continue with outer shell on the up more space for meetings socials hall paragraph states we also have purchased a slightly used commercial refrigerator for the new kitchen addition and a bar backup and a commercial freezer for backup of old unit in kitchen concession paragraph stated operate three bingo sessions each week state of charitable donations are a major support for are required to donate is a separate nonprofit bingo operation using our facilities to they operate under the laws of the of gross bingo sales to charity their ‘ i and also provide funds for charitable works form 886-a crev department of the treasury - internal_revenue_service page -25- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through financial analyses bingo revenues allowable expenses and net profit the tables below identify bingo revenues expenses net available for charitable programs and activities profit and or amounts in as presented in the table below gross revenues in tax_year 20xx equaled dollar_figure and in tax_year 20xx gross revenues tax_year 20xx gross revenues equaled dollar_figure tax_year 20xx revenues represented a increase in gross revenues equaled dollar_figure increase in over tax_year 20xx gross revenues over tax_year 20xx gross bingo gaming revenues reported in tax_year since tax_year 20xx the analysis below shows net 20xx increased approximately over tax_year 20xx revenues reported in tax_year 20xx increased approximately tax_year 20xx net_revenues increased approximately net_revenues in tax_year 20xx increased approximately since tax_year 20xx tax_year 20xx gross revenues represented a over tax_year 20xx bingo revenue expense analysis revenue revenue revenue total revenues income gross bingo revenue tax_year 20xx tax_year 20xx tax_year 20xx t years 20xx-20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total expenses total gross bingo revenue dollar_figure tax_year 20xx tax_year 20xx tax_year 20xx dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure prizes_and_awards bad checks advertising bank fees cash over customer gift appreciation license permits misc bingo wages payroll_taxes uniforms office expenses penalties postage delivery printing reproduction professional fees dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -26- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through workers comp insurance supplies total bingo expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure net bingo revenues dollar_figure dollar_figure dollar_figure dollar_figure financial analyses unrelated_business_income directly related expenses and net profit loss the table below analyzes unrelated business gaming revenues expenses net profits taxable unrelated_business_income and unrelated_business_income taxation unlike bingo gaming revenues the amount of commissions earned is generated based on a fixed percentage of gross_sales the state of non-bingo gaming activities relating to pull tabs lotto and scratch card sales currently exempt organization’s commission for selling such products is of gross_sales plus selling bonuses when issued selling bonuses are paid to exempt_organizations having above all commissions are netted against taxes paid to the state gaming average sales commission in the state of only state authorized vendors may sell gaming the state receives invoice copies of all gaming products sold payment to products gaming vendors must be made within days all errors in shipment are reported to vendors and the state’s lotto gaming division simultaneously regulates closely unrelated business activities analysis t year 20xx t year 20xx t year 20xx_ total 20xx-20xx account name income pull tabs scratch games net lotto kitchen concession income hall rental food service liquor sales total unrelated business inc directly related expenses pull tabs payout pull tabs scratch card payout l t scratch card payout m t net sales_tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service page -27- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx through 20xx net sales_tax scratch card lotto payout a lotto a kitchen concession food exp i liquor supplies p directly related gaming exp net sales_tax a a i p a a a a p a i a a p a s a a h a a a f h f h g profit unrelated bus act f f f h f h a f other directly related exp kitchen wages lotto wages a payroll_taxes a a food sales_tax uniform expense p ttl other directly related exp a a a a a i p a p a a a i p a a a a p a h a h s unrelated bus inc before tax specific deduction gross unrelated_business_income unrelated bus inc tax f f f f net unrelated bus inc tax over under payment a h h a a l l a f h h a i a l a l f f a a f a f a a i a f f financial strength analysis the below analysis identifies net cash available for charitable programs disbursements for improving and developing land buildings and ongoing property maintenance_expenses the analysis identifies revenues generated from all activities and further identifies whether disbursements for charitable activities were commensurate with the exempt organization’s financial strength in tax years 20xx-20xxx the audit period form 886-arev department of the treasury - internal_revenue_service page -28- form 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx through 20xx analysis of financial strength for tax years 20xx-20xx account name tax_year tax_year tax_year 20xx 20xx 20xx total_tax yrs 20xx-20xx net bingo revenue h net unrelated bus income h bingo rental income a net cash from gaming activities a char contrib a available cash from activities p a a a a a i p h o a a i p a a a a i p h s h s s property expenses maintenance expense a property maintenance payroll a maintenance payroll_taxes h a contract labor a maintenance supplies a property maintenance a a utilities a security a a supplies a property taxes equip repairs a pest control small eq p total building expenses a h h a a a a a a a h h h a a a p h h h o a a a a a h a a p a p h h h a a h other adm expenses professional fees insurance telephone a s a a a a subscriptions a total other adm expenses total_payment for building addition a total building other exp p h h a h a a a i p h h h a a a p total available cash fr all activities less charitable donations disbursed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure a h a p a a p i p form 886-ackev department of the treasury - internal_revenue_service page -29- fou 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer explanation of items exhibit year period ended 20xx 20xx through available net cash from activities certificates of deposits dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total net cash available at year end monies deposited from cd’s into charitable account in tax_year 20xx dollar_figure dollar_figure dollar_figure received revenues charitable_contribution financial strength evaluation in audit period the organization’s combine available cash from all sources identified above amounted to dollar_figure primarily donated from one c public charity sharing the bingo facilities equaled dollar_figure charitable donation to other c public_charities while the above table shows combined net available cash at year- amounted to dollar_figure end tax_year 20xx amounted to dollar_figure of charitable donations disbursed a review of bank statements at year end 20xx reflected amounts in excess of amounts reflected in the above table outstanding accounts_payable reported in their financial of net available cash at year statements for the same period equaled approximately end further the exempt_organization disbursed dollar_figure payment - for improvements made to the main building and parking area primarily to generate additional gaming revenues and other unrelated business revenues including revenues from a modernized full service kitchen concession the exempt_organization developed its property to create modern facility for the rent free the members of the good standing of the are required to be members in full or in expenses improvement or approximately in summary combined charitable_contributions disbursed in the audit period amounted to dollar_figure of combined gross gaming revenues in the audit period combined net available cash for the same period equaled dollar_figure before disbursed property contributions combined charitable_contributions in the audit period amounted to dollar_figure or of in comparison combined property improvements combined net available expense paid for the same period equaled dollar_figure combined available of combined net available cash cash in bank amounted to dollar_figure respectively the commensurate test described in revenue_ruling c b which is presented in the legal precedent section of this report asa result the charitable satisfy failed were cash and or or to additionally the c exemption from the federal government when the initial application f1023 was submitted to the was granted its form 886-arev department of the treasury - internal_revenue_service page -30- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through sections only internal_revenue_service the under and a sec_170 of the internal_revenue_code this can be verified by reviewing your determination_letter dated march 19xx exemption a organized c granted charity under public was a in order to maintain your c exemption the to be compliant with all appropriate exempt_organization tax law determination_letter for details is required please review your legal precedents revrul_64_182 c b states - a corporation organized exclusively for charitable purposes derives its income principally from the rental of space in a large commercial office building which it owns maintains and operates the charitable purposes of the corporation are carried out by aiding other charitable organizations selected in the discretion of its governing body through contributions and grants to such organizations for charitable purposes held the corporation is deemed to meet the primary purpose test of sec_1_501_c_3_-1 of the income_tax regulations and to be entitled to exemption from federal_income_tax as a corporation organized and operated exclusively for charitable purposes within the meaning of sec_501 of the internal_revenue_code of where it is shown to be carrying on through such contributions and grants a charitable programs commensurate in scope with its financial resources sec_170 states a contribution or gift is defined to or for_the_use_of a state possession_of_the_united_states or any political_subdivision of any of the foregoing or united_states or district of columbia but only if the contribution or gift is made exclusively for public purposes sec_1_6033-2 - states that an organization which is exempt from taxation under sec_501 and is not required to file annually shall immediately notify the service in writing of any changes in its character operations or purpose for which it was originally created this section further states that every organization exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of the tax b a vi treasury organization in general an organization is described in sec_170 if regulation 170a-9 f section defines section form 886-arev department of the treasury - internal_revenue_service page -31- form 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through is in section referred to it- i c other than an organization specifically described in paragraphs b through e of this section and ii normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public publicly supported for purposes of this paragraph f an organization is publicly supported if it meets the requirements of either paragraph f of this section percent support_test or paragraph f of this section facts_and_circumstances_test paragraph f of this section defines normally for purposes of the percent support_test and the facts_and_circumstances_test and for new organizations in five years of the organization's existence as a sec_501 organization paragraph f of this section provides for determinations of foundation classification and rules for reliance by donors and contributors paragraphs f f and f of this section list the items that are included and excluded from the term support paragraph f of this section provides examples of the application of this paragraph types of organizations that are generally qualify under section subject_to b a vi as or governmentally supported museums of history art or science libraries community centers to promote the arts organizations providing facilities for the support of an opera symphony orchestra ballet or repertory drama or for some other direct service to the general_public publicly supported are this paragraph f provisions publicly first the the of of this section normally see paragraph f i sec_1_170a-9 determination whether an organization is publicly supported percent support_test an organization is publicly supported if the total amount of support see paragraphs f f and f of this section that the organization receives from governmental units referred to in sec_170 from contributions made directly or indirectly by the general_public or from a combination of these sources equals at least percent of the total support normally received by the organization sec_1_170a-9 determination whether an organization is publicly supported facts_and_circumstances_test even if an organization fails to meet the percent support_test described in paragraph f of this section it is publicly supported if of this section receives a substantial part of its support from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources and meets the other requirements of this paragraph f in order to satisfy the facts_and_circumstances_test an organization must meet the requirements of paragraphs f i and f ii of this section in addition the organization must be in the nature of an organization that is publicly supported taking into account all pertinent facts and circumstances including the factors listed in paragraphs f iii a through f iii e of this section i ten-percent support limitation the percentage of support see paragraphs f f and f of this section normally received by an organization it normally see paragraph f i department of the treasury - internal_revenue_service form 886-a crev page -32- foun 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through not an organization will an organization will in paragraphs f i and f ii b a i through b a vi of this section that must be satisfied from governmental units from contributions made directly or indirectly by the general_public or from a combination of these sources must be substantial for purposes of this paragraph f be treated as normally receiving a substantial amount of governmental or public support unless the total amount of governmental and public support normally received equals at least percent of the total support normally received by such organization ii attraction of public support an organization must be so organized and operated as to attract new and additional a continuous basis public be or governmental support on considered to meet this requirement if it maintains a continuous and bona_fide program for solicitation of funds from the general_public community or membership group it carries on activities designed to attract support from governmental units involved or if or other organizations described in section in determining whether an organization maintains a continuous and bona_fide program for solicitation of funds from the general_public or community consideration will be given to light of its charitable whether the scope of its fundraising activities is reasonable in activities consideration will also be given to the fact that an organization in its early years of existence may limit the scope of its solicitation to persons deemed most likely to provide seed money in an amount sufficient to enable it to commence its charitable in addition to the requirements set activities and expand its solicitation program iii forth all pertinent facts and circumstances including the following factors will be taken into consideration in determining whether an organization is publicly supported within the meaning of paragraph f of this section however an organization is not generally required to satisfy all of the factors in paragraphs f iii a through f iii e of this section the factors relevant to each case and the weight accorded to any one of them may differ depending upon the nature and purpose of the organization and the length of time it has been in existence a percentage of financial support the percentage of support received by an organization from public or governmental sources will be taken into consideration in determining whether an organization is publicly supported the higher the percentage of support above the percent requirement of paragraph f i of this section from public or governmental sources the lesser will be the burden of establishing the publicly supported nature of the organization through other factors lower the percentage the greater will be the burden if the percentage of the organization's support from public or governmental sources is high percentage of its total support from investment_income on its endowment funds such fact will be treated as evidence of an organization being publicly supported if such endowment funds were originally contributed by a governmental_unit or by the general_public however if such endowment funds were originally contributed by a few individuals or members of their families such fact will increase the burden on the organization of establishing that into account all is publicly supported taking department of the treasury - internal_revenue_service low because it receives a this paragraph f those described form 886-a crev including page -33- while the in it form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through of will a single family its support from the members of a particular community or region or to pertinent facts and circumstances including the other factors described in paragraph f iii of this section b sources of support the fact that an organization meets the requirement of paragraph f i of this section through support from governmental units or directly or indirectly from a representative number of persons rather than receiving almost all be considered evidence of an organization being publicly supported in determining what is a representative number of persons consideration will be given to the type of organization involved the length of time it has been in existence and whether it limits its activities to a special field which can be expected to appeal to a limited number of persons c representative governing body the fact that an organization has a governing body which represents the broad interests of the public rather than the personal or private interests of a limited number of donors or persons standing in a relationship to such donors which is described in sec_4946 through a g will be considered evidence of an organization being publicly supported an organization will be treated as having a representative governing body if it has a governing body whether designated in the organization's governing instrument or bylaws as a board_of directors board_of trustees or similar governing body which is comprised of public officials acting in their capacities as such of individuals selected by public officials acting in their capacities as such of persons having special knowledge or expertise in the particular field or discipline in which the organization is operating of community leaders such as elected or appointed officials clergymen educators civic leaders or other such persons representing a broad cross-section of the views and interests of the community or a membership_organization of individuals elected pursuant to the organization's governing instrument or bylaws by a broadly based membership d availability of public facilities or services public participation in programs or policies the fact that an organization generally provides facilities or services directly for the benefit of the general_public on a continuing basis such as a museum or library which holds open its building or facilities to the public a symphony orchestra which gives public performances a conservation organization which provides educational_services to the public through the distribution of educational materials or an old age home which provides domiciliary or nursing services for members of the general publicly supported the fact that an organization is an educational or research institution which regularly publishes scholarly studies that are widely used by colleges and universities or by members of the general_public will also be considered evidence that such organization is publicly supported be considered evidence that an organization is publicly supported i the participation in or sponsorship of the programs of the organization by members of the public having special knowledge or expertise public officials or civic or community leaders ii the maintenance of a definitive program by an organization to accomplish its charitable the following factors will be considered evidence that the case of organization public such also will in is form 886-arev department of the treasury - internal_revenue_service page -34- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through work in the community such as combating community deterioration in an economically depressed area that has suffered a major loss of population and jobs iii the receipt of a significant part of its funds from a public charity or governmental agency to which it is in some way held accountable as a condition of the grant contract or contribution sec_1_501_c_3_-1 organizations carrying on trade or business- in general an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business as defined in sec_513 in determining the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes an organization which is organized and operated for the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization nonexistence existence purpose primary such the all or of regulation or treasury determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purpose or the method of operation of the organization n ii provides section ruling that a - government’s position form 886-a rev for our analysis of facts circumstances activities by-laws minutes of the board_of directors’ meetings financial strength analysis and evaluation substantial non-exempt gaming activities analysis and charitable activities analysis clearly establishes the organization did not conduct any substantial charitable programs or charitable activities in the audit period in the newly elected president’s position statement he confirmed that the sponsored program and not sponsored by the isa additionally the organization’s failure to notify the internal_revenue_service of significant changes in their activities sources of income purposes character and methods of operation which contributed significantly to its failing the public support_test in the audit period coupled with material misstatements in their initial application interlocking directorate relationship with the is further supported by the former president's opening remarks at their tax_year 20xx about their of exemption form recognition this department of the treasury - internal_revenue_service page -35- foun 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through annual meeting and at our initial interview that the exempt_organization views itself as custodian for real properties on behalf of the analysis presented above support our position that the organization failed the operational commensurate and exempt_organization no longer qualifies for exemption as public charity under sec_501 of the internal_revenue_code requirements purpose primary the that test and the a ‘ taxpayer’s position on july 20xx we received a response to our preliminary findings report from recently elected president of the in his response he stated that were and are a legally incorporated religious non- the profit charity of the state of they filed a f1023 and answered the questions on that form honestly and truthfully and were granted c non-profit religious charity status by the irs in 19xx the by-laws of the il purposes states that the organization shall be organized and operated exclusively for the purposes within the meaning of sec_501 of the internal_revenue_code of as amended or any superseding section or relevant sec_501 or sec_501 article boy and girl scouts of and are licensed by the state of meet at the facilities soonsor and run the center at to run three program to run three bingo_games per week the the america provide facilities to own and maintain the bingo sessions per week the and a community garden is licensed by the state of run a food bank form 886-a ev the the boy scouts and girl scouts meet and hold other functions on the property each of these entities is an independent c religious_organization or charity their common bond is they are all followers of the catholic faith title state government and state affairs and chapter bingo and raffles states department of the treasury - internal_revenue_service page -36- foun 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx through section purpose and policy all bingo and raffles in be strictly controlled and administered the state to provide for the administration of charitable bingo_games must bingo by charitable or nonprofit organization it is lawful for a charitable or nonprofit organization to conduct bingo sessions or games in accordance with the provisions of this chapter and rules of the state of accounting and use of bingo proceeds c any proceeds available in a bingo account after payment of the expenses set forth in paragraph a of this subsection shall inure to the charitable or nonprofit organization to be used for----- purchasing constructing maintaining operating or using equipment or and or a building or improvement thereto owned leased or rented by and for a charitable or non-profit organization section d i not less than twenty percent of gross revenues shall be used for charitable purposes idapa dollar_figure gaming rules of the state lottery commission definitions rule a form required to be filed to identify recipients of charitable donations charitable_contribution acknowledge report or ccarf the state of auditing of licensee closely regulates and monitors gaming through reports from and the eight pages of the revised preliminary findings report devoted to the amount spent at the director's meetings deal with the management of the bingo suggesting the are a for-profit business is blatantly untrue the bingo is lawful fundraising endeavor of of the directors are profit the bingo operations do require a lot of time a lawful not for all volunteers c charity the to run effectively and efficiently a dollar_figure financial strength analysis line less charitable donations disbursed are shown as dollar_figure have a ccar for tax_year 20xx 20xx and 20xx forms that add to dollar_figure charitable donation to other c public_charities vs respectively totaling dollar_figure for 20xx 20xx and 20xx respectively and dollar_figure and dollar_figure dollar_figure filings for incorporation as a religious charity and not for-profit status the included organizational exemption under sec_501 sec_501 and sec_501 of the internal_revenue_code sec_501’s are title holding_companies for exempt_organizations essentially the or method of operation the original primary source of rent was from its bingo proceeds the purpose we will file a new irs f1023 as required added three more bingo sessions to did not change their sources of support purpose character and the same the are totally dedicated to the principals of charity the provide facilities to six different c entities enabling them to carry on their form 886-a rev department of the treasury - internal_revenue_service page -37- eom 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx through charitable activities the fact two separate and legal disbursed by the maintain the for the benefit of their tenants and the are in corporations one does not control the other the dollar_figure was not for land it was to expand improve and title and ir sec_501 facilities as allowed by conclusion based on the facts circumstances and legal precedents presented above fails to qualify as an exempt_organization described under sec_501 accordingly the proposed revocation of their tax exempt status is effective beginning january 20xx form_1120 u s income_tax return must be filed for tax years ending december 20xx 20xx 20xx subsequent returns if any should be sent to the following mailing address department of the treasury internal_revenue_service center ogden ut the effective date of the revocation will be the first day after the end of the 90-day period 91st day form 886-a rev department of the treasury - internal_revenue_service page -38-
